@ Confirm & Pay
Cardholder Name

First Name

DSCOVER AMERKAN
oa 2

Credit Card Info

Card Number

Expiration

Billing Address

Street address

City State

Cancellation Policy - Standard
View Details v

RV Rules
Y Pets allowed

~ Nosmoking allowed

Last Name
CVV
v Zip United States

By clicking on “Confirm & Pay”, you agree to pay the total amount shown on this page and to the RVshare Terms of
Service, Optional Insurance Terms, Privacy Policy, and Cancellation Policy.

Confirm & Pay

Case 3:21-cv-00401 Document 23-2 Filed 07/12/21 Page 1 of 1 PagelD #: 138

Vv
